Title: To Thomas Jefferson from Robert Smith, 31 August 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balto. Augt. 31. 1807—
                        
                        The inclosed just received I hasten to transmit to you. Mr Crowninshield, it seems, is of the opinion that
                            the requisite notice could not be given by one vessel. He perceives great danger in sending a
                            publick vessel to any port where the British are, as suspicions of war might be thus excited among the British—Would
                            there not be the same hazard in sending a publick vessel to the Straits of Sunda, as a British squadron under the command
                            of Sir Edwd. Pellew are at this time cruizing there and off Batavia?
                        If you should incline to the sending of two private vessels the expences may be defrayed out of the funds
                            appropriated to the State Dept. but I will as usual be happy in executing whatever you may judge the best.
                  I have
                            received & forward to the Atty. Genl. your interesting Communication to the Secty at war in relation to the
                            Indians— 
                  With great Respect
                        
                            Rt Smith
                            
                        
                    